DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the Claims recites "[a] system comprising ... an interface ... static learning engine ... dynamic learning engine ... reinforcement engine". Applicants' specification (¶0031) describes that system is implemented entirely by software. Therefore, Claims 1-9 are rejected for being software per se.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the Claim recite “a computer readable medium”. By broadest reasonable interpretation, “a computer readable medium” is construed as transitory signal. The Claim is rejected for being signal per se.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. 2018/0293484 hereinafter Wang) in view of Wu (U.S. 2018/0174020 hereinafter Wu).
As Claim 1, Wang teaches a system for interacting with a user, the system comprising: 
an interface for receiving input from a user (Wang (¶0147 line 1-3), user interface for receiving a query from user); 
a static learning engine (Wang (¶0086 line 1-2), virtual assistant server support one or more virtual assistants) having a plurality of static learning modules (Wang (¶0086 line 1-2), virtual assistant server support one or more virtual assistants), each module preconfigured using at least one static knowledge source (Wang (¶0086 line 5-11), virtual assistant sever provides resources for a particular virtual assistant), wherein the static learning engine executes the plurality of static learning modules for generating a communication to the user (Wang (¶0087 line 2-6), virtual assistant generates a response to query); 
a reinforcement engine (Wang (¶0066 line 1-5), virtual assistant managers selects a virtual assistant for providing response) configured to analyze output from at least one of the plurality of static learning modules and the plurality of dynamic learning modules (Wang (¶0080 line 1-7), virtual assistant that has provided highest number of responses is selected for a category), and further configured to select communication for the user based on the output from at least one of the plurality of static learning modules and the plurality of dynamic learning modules (Wang (¶0080 line 1-7), virtual assistant that has provided highest number of responses is selected for a category).  
Wang may not explicitly disclose while Wu teaches:
a dynamic learning engine having a plurality of dynamic learning modules (Wu (¶0068 line 8-12), emotionally intelligent chat bot (a dynamic learning engine) uses user’s feedback to train and update learning models (dynamic learning modules)), each module trained in real time (Wu (¶0078 line 9-15, ¶0181 line 5-10), functional blocks are executed concurrently or in real-time of executing query) from at least one of the user input and at least one dynamic knowledge source (Wu (¶0158 line 1-5, ¶0156 line 7-10), world’s feedback and user’s feedback are sent to the system for updating previous model), wherein the dynamic learning engine executes the plurality of dynamic learning modules for generating the communication to the user (Wu (¶0140, fig. 3A, ¶0141, fig. 3B), system uses user’s feedback to train the model and provide a better response); and 
wherein the plurality of dynamic learning modules and the plurality of static learning modules are configured such that an output of one module activate another module (Wu (¶0140, fig. 3A, ¶0141, fig. 3B), static module (generated response) is provided in figure 3A. User feedback to the generated responses trigger dynamic module (update of the module)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify virtual assistants of Wang instead be a AI emotional intelligent chat bots of Wu, with a reasonable expectation of success. The motivation would be to allow “chat bot [to utilize] user feedback and/or world feedback to train and update the learning models to improve the emotionally intelligent AI chat bot’s responses over time based on each user and/or based on world user of the chat bot” (Wu (¶0068 line 8-12)).

	As Claim 2, besides Claim 1, Wang in view of Wu teaches wherein the at least one static knowledge source includes a conversational database storing data regarding previous conversations between the system and the user (Wang (¶0106 line 4-7), static knowledge source includes past query history).  

	As Claim 3, besides Claim 1, Wang in view of Wu teaches wherein at least one of the static knowledge source and the dynamic knowledge source comprises text, image, audio, and video (Wu (¶0076 line 10), user provides input as text, video, audio).

	As Claim 4, besides Claim 1, Wang in view of Wu teaches further comprising an avatar agent transmitting the selected communication to the user via the interface (Wang (¶0123 line 4-7), virtual assistant is displayed with logos and icons).  

	As Claim 5, besides Claim 1, Wang in view of Wu teaches wherein the input from the user includes at least one of a verbal communication, a gesture, a facial expression, and a written message (Wu (¶0076 line 10), user provides input as text, video, audio).  

	As Claim 6, besides Claim 1, Wang in view of Wu teaches wherein the reinforcement engine associates the output from at least one of the plurality of static learning modules and the plurality of dynamic learning modules with a reward (Wang (¶0128 line 1-6), user provides a positive feedback to the query), and selects the communication based on the reward associated with a particular output (Wang (¶0128 line 6-11), system uses user’s feedback to prioritize virtual assistants).  

	As Claim 7, besides Claim 1, Wang in view of Wu teaches wherein each of the plurality of static learning modules (Wang (¶0087 line 2-6), virtual assistant generates a response to query) and the plurality of dynamic learning modules is configured to perform a specific task for generating the communication to the user (Wu (¶0068 line 8-12), emotionally intelligent chat bot (a dynamic learning engine) uses user’s feedback to train and update learning models (dynamic learning modules)). 

	As Claim 8, besides Claim 1, Wang in view of Wu teaches further comprising a plurality of dynamic learning modules Wang (¶0087 line 2-6), virtual assistant generates a response to query) and a plurality of static learning modules that together execute a plurality of models that are each specially configured to perform a certain task to generate a response to the user (Wu (¶0068 line 8-12), emotionally intelligent chat bot (a dynamic learning engine) uses user’s feedback to train and update learning models (dynamic learning modules)).   

	As Claim 10 and 17, the Claims are rejected for the same reason(s) as Claim 1.
	As Claim 11, Claim 11 is rejected for the same reason(s) as Claim 2.
	As Claim 12, Claim 12 is rejected for the same reason(s) as Claim 3.
	As Claim 13, Claim 13 is rejected for the same reason(s) as Claim 4.
	As Claim 15, Claim 15 is rejected for the same reason(s) as Claim 6. 
	As Claim 16, Claim 16 is rejected for the same reason(s) as Claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tamblyn et al. (U.S. 2017/0324867) teaches dynamically switching between live agents..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333. The examiner can normally be reached M-F: 11:00-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NHAT HUY T NGUYEN/            Primary Examiner, Art Unit 2143